UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4044


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICKY LEE TYNDALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:10-cr-00200-RBS-DEM-1)


Submitted:   September 26, 2012           Decided:   October 12, 2012


Before WILKINSON and    GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith N. Hurley, KEITH N. HURLEY, P.C., Richmond, Virginia, for
Appellant.   Cameron Rountree, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pursuant to a plea agreement, Ricky Lee Tyndall pled

guilty to one count of interference with commerce by robbery, in

violation of the Hobbs Act, 18 U.S.C. §§                  2, 1951 (2006) (Count

Two), and two counts of using and carrying a firearm during and

in relation to a crime of violence, in violation of 18 U.S.C.

§§ 2, 924(c)(1)(A) & (B) (2006) (Counts Three and Five).                             The

district court sentenced Tyndall to 6 months on Count Two, 120

months on Count Three, and 300 months on Count Five, all to be

served    consecutively,      for   a    total       sentence    of     426    months’

imprisonment.    Tyndall appealed.

            Counsel   has     filed     a       brief   pursuant      to    Anders    v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for appeal, but challenging the sufficiency of the evidence to

support   Tyndall’s   convictions           and   questioning        whether   he    was

denied effective assistance of counsel.                  Tyndall filed a pro se

supplemental brief challenging his twenty-five year sentence on

Count Five.    For the reasons that follow, we affirm.

            Turning   first    to     the       sufficiency     of    the   evidence,

“[a] Hobbs Act violation requires proof of two elements:                             (1)

the underlying robbery or extortion crime, and (2) an effect on

interstate commerce.”       United States v. Williams, 342 F.3d 350,

353 (4th Cir. 2003).        Count Two charged Tyndall and others with

robbing a 7-11 engaged in interstate commerce on September 29,

                                            2
2010.      The       Statement     of     Facts,      which      Tyndall    signed     and

acknowledged under oath as accurately representing his crimes,

provided      that   on   September       29,      2010,    Tyndall   and   two   others

robbed a 7-11 while brandishing short-barreled shotguns, which

interfered with the store’s engagement in interstate commerce.

We conclude that the evidence was sufficient to support Tydall’s

Hobbs Act conviction.

              Counts Three and Five charged Tyndall with violating

18   U.S.C.     §    924(c)(1)(A).            To    support      a   conviction      under

§ 924(c), the Government must establish two elements: “(1) the

defendant used or carried a firearm, and (2) the defendant did

so during and in relation to a drug trafficking offense or crime

of violence.”        United States v. Mitchell, 104 F.3d 649, 652 (4th

Cir. 1997); United States v. Jeffers, 570 F.3d 557, 565 (4th

Cir. 2009).          The Statement of Facts established that Tyndall

used and brandished short-barreled shotguns during the September

29, 2010, robbery of the 7-11 and during the robbery of a Family

Dollar store on October 1, 2010.                    We consider the Statement of

Facts    sufficient       to    support    Tyndall’s         convictions     on   Counts

Three and Five.

              Counsel also states in the formal brief that Tyndall

was denied effective assistance of counsel because his attorney

failed   to    properly        inform   him       about    the   consequences     of   his

guilty plea and his right to a trial.                       Because the record does

                                              3
not conclusively show that counsel failed to provide effective

representation,       Tyndall’s      claim       is    not     cognizable         on    direct

appeal.     United States v. Benton, 523 F.3d 424, 435 (4th Cir.

2008).

            Finally,    in    his    pro     se       supplemental         brief,       Tyndall

contends that he was improperly sentenced on Count Five to a

twenty-five year term under 18 U.S.C. § 924(c)(1)(C) because the

indictment did not charge that he had previously been convicted

under that statute.           This Court has held that the mandatory

consecutive      sentencing     scheme          established          in    §     924(c)     for

multiple       convictions    under        the        statute     was       not        affected

by United States v. Booker, 543 U.S. 220 (2005).                               United States

v. Robinson, 404 F.3d 850, 862 (4th Cir. 2005).                             Further, this

Court    has    concluded    that     the       sentencing        enhancements            under

§ 924(c)(1)(C) for successive § 924(c) convictions fall within

the     prior     convictions       exception             to   the        rule     announced

in Apprendi v. New Jersey, 530 U.S. 466 (2000), and thus are not

required to be alleged in the indictment.                             United States v.

Cristobal,      293   F.3d    134,    146-47          &    n.20      (4th       Cir.     2002).

Accordingly, Tyndall’s argument is unavailing.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We therefore affirm.              Counsel’s request to withdraw

from representation is denied.              This Court requires that counsel

                                            4
inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                      If the

client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   Court   for      leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                          5